                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

ROBERT DANIEL ALLEN,                   )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )   CIVIL ACTION NO. 3:18cv635-ECM
                                       )
LEON BOLLING, et al.,                  )
                                       )
      Defendants.                      )

                              OPINION and ORDER

      This case is before the court on a Recommendation of the Magistrate Judge

entered on August 24, 2018. (Doc. # 4). There being no timely objection filed to

the Recommendation, and after a review of the file, the Recommendation is

ADOPTED, and it is hereby

      ORDERED that this case is DISMISSED without prejudice for Plaintiff’s

failure to comply with the orders of the court and to prosecute this action.

      Final Judgment will be entered accordingly.

      DONE this 9th day of October, 2018.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 UNITED STATES DISTRICT JUDGE
